ORDER

LAWRENCE E. MOONEY, Presiding Judge.
On the Court’s own motion, the Per Curiam Order and Memorandum filed in this case on February 11, 2014 is hereby withdrawn and a new Per Curiam Order and Memorandum is to issue. Appellant’s motion for rehearing, or transfer to the Missouri Supreme Court is denied as moot.
So Ordered.
ORDER
PER CURIAM.
Defendant Kenith Wilson appeals the judgment entered on a jury verdict finding him guilty of first-degree robbery, Section 569.020 RSMo., and armed criminal action, Section 571.015 RSMo. No jurisprudential purpose would be served by a written opinion. We have furnished the parties with a memorandum, for their information only, setting forth the reasons for our decision. We affirm. Rule 30.25(b).